Title: To Thomas Jefferson from Robert Smith, 22 May 1802
From: Smith, Robert
To: Jefferson, Thomas


            Sir!Nav Dep 22nd May 1802
            I do myself the honor to enclose you Warrants for Mr J Downes & Mr. L. Alexis, which will require your signature should you approve their appointment—also a Commission for Doct Smith—
            The two first mentioned of these gentlemen have been serving in the capacity of acting Midshipmen for several years—They are mentioned in very handsome terms by their Commanding officers.
            Doct. Smith was out in the Prest. but never recd his Commn.— He is mentioned to me by his Commg. officers as being entitled to notice.
            I have the honor to be, with the greatest respect & esteem, Sir, your mo ob St.
            Rt Smith
          